Citation Nr: 0704119	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  98-00 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for vitiligo, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for Raynaud's 
syndrome, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased rating for gastric ulcer, 
currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for residuals of 
frostbite of the right hand, evaluated as noncompensably 
disabling for the period from October 4, 1995 to January 11, 
1998, evaluated as 10 percent disabling from January 12, 1998 
to November 3, 2004 and evaluated as 30 percent disabling 
from November 4, 2004. 

5.  Entitlement to an increased rating for residuals of 
frostbite of the left hand, evaluated as noncompensably 
disabling for the period from October 4, 1995 to January 11, 
1998, evaluated as 10 percent disabling from January 12, 1998 
to November 3, 2004 and evaluated as 30 percent disabling 
from November 4, 2004.

6.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, evaluated as noncompensably 
disabling for the period from October 4, 1995 to January 11, 
1998, evaluated as 10 percent disabling from January 12, 1998 
to November 3, 2004 and evaluated as 30 percent disabling 
from November 4, 2004.

7.  Entitlement to an increased rating for residuals of 
frostbite of the left foot, evaluated as noncompensably 
disabling for the period from October 4, 1995 to January 11, 
1998, evaluated as 10 percent disabling from January 12, 1998 
to November 3, 2004 and evaluated as 30 percent disabling 
from November 4, 2004.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
September 1993.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In November 2004, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO increased 
the rating for frostbite residuals to 30 percent for each 
hand and each foot and otherwise continued the assigned 
ratings of the veteran's claims (as reflected in a September 
2006 supplemental SOC (SSOC)) and returned these matters to 
the Board for further appellate consideration. 

The issues of increased rating for frostbite of the bilateral 
hands and bilateral feet are addressed in the REMAND portion 
of this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on her part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Vitiligo is manifested by hypopigmented skin lesions 
affecting about 5 percent but less than 10 percent of the 
body without ulceration or extensive exfoliation or crusting, 
and without systemic or nervous manifestations, or an 
exceptionally repugnant condition or visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.

3.  Raynaud's Syndrome does not manifest by exhibited 
frequent vasomotor disturbances characterized by blanching, 
rubor, and cyanosis or daily attacks of Raynaud's syndrome or 
ulcers.

4.  Service connected gastric ulcer does not manifest by 
moderate; recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations or more severe 
symptomatology




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for service-connected vitiligo have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7823 
(effective prior to, and since, August 30, 2002).  

2.  The criteria for a disability rating in excess of 20 
percent for service-connected Raynaud's Syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.104, Diagnostic Code 
7117 (effective prior to, and since, January 12, 1998).  

3.  The criteria for a disability rating in excess of 10 
percent for service-connected gastric ulcer have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Codes 7304, 
7305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that on several 
occasions, the veteran was provided with information 
regarding VCAA, including in correspondence dated in April 
2001, May 2004 and January 2005.  

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate her 
claims.  Her service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran was provided with such notice in November 
2006. 

Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Vitiligo
Factual Background

A 30 percent evaluation was established for vitiligo, 
effective from September 21, 1993, pursuant to an unappealed 
March 1994 rating action.  The present appeal stems from a 
May 1997 rating that continued the assigned evaluation.  

The veteran was afforded a VA dermatology examination in July 
1996.  She reported vitiligo starting in 1993.  Otherwise, 
she reported no subjective complaints.  On objective 
examination, there were deep pigmentation patches of her skin 
of the hands, legs, and face with deep pigmentation of the 
lips.  Diagnosis was vitiligo and treatment options were 
discussed including PUVA (psoralen with long-wave 
ultraviolet-A light), treatment with steroids and tattooing 
of the lips.  

The veteran was afforded a VA dermatology examination in 
March 1997.  She reported that some of the hypopigmented and 
deep pigmented areas had become somewhat tender.  Areas 
involved were on the elbows, hands, wrists and perioral 
lesions on her face.  She also indicated that she has a new 
lesion on her right knee and the posterior of her left knee.  
She reportedly worked as a nuclear biological chemicals 
officer clerk however she did use floor cleaners during that 
time which may have contained phenolic compounds.  
Subjectively some of the areas were tender.  On objective 
examination, well demarcated deep pigmented macules were 
present on her hands, elbows and knees and face.  The lesions 
on the face were in periorificial distribution involving her 
lips and inferiorly extending onto her cheeks bilaterally.  
She also had macular hypopigmented lesions on her upper and 
lower eyelids.  There were no nervous manifestations.  The 
diagnosis was vitiligo with lesions in the classic 
distribution for right vitiligo etiology.    

The veteran was afforded a VA peripheral vascular examination 
in February 1998.  The examiner noted the skin pigmentation 
and characterized her vitiligo as minimal.

The veteran was afforded a VA dermatology examination in June 
2000.  She reported a history of white spots developing on 
her face, elbows, hands and feet since 1993 and that the 
condition expanded over the years.  At the time of the 
examination, the disease was asymptomatic.  On physical 
examination the veteran had several macular white, round or 
scalp lesions over the elbows, knuckles, palms, upper arms, 
face, perorally and soles.  There were patches of macular 
hyperpigmentation on the left anterior thigh as well as the 
left wrist and below the lower lip and on the dorsal right 
foot.  There was no active rash currently.  The diagnosis was 
vitiligo.  The examiner described the condition as a chronic 
autoimmune disease, typified by destruction of the pigment 
producing cells in the skin, leading to whitening of the 
skin.  The following day, the veteran was afforded VA 
peripheral vascular examination.  She complained that hot 
weather affected the areas of vitiligo.  She expressed 
concern about the disfigurement caused by the vitiligo.  On 
the head, ears, nose and throat examination, the examiner 
reported a one-inch in diameter vitiligo spot under her right 
eye and also a vitiligo spot on her cheek and all over her 
lips which has been covered by makeup.  Multiple areas of 
vitiligo existed on both her elbows and over her extensor 
aspect of the hands and the bottom of her feet.  She has 
vitiliginous areas on her thighs.  Her heart and lung 
examination was normal.  Abdominal examination shows a soft, 
nontender abdomen, normoactive bowel sounds.  Extremity 
examination was negative for any edema, cyanosis or 
deformity.  The impression was vitiligo all around the areas 
of the face, the hands, the thighs and the legs.  

The veteran was afforded a VA dermatology examination in 
October 2002.  She reported that ultraviolet light treatment 
as well as topical steroid treatment had been minimally 
effective.  Depigmentation had increased over time.  She 
related that eruptions on her face that were coincident with 
bowel troubles.  On physical examination she had small 
patches and depigmented skin on her hands, elbows and face 
including her lips and philtrum.  These areas also include 
the soles of her feet.  The affected area constitutes 
approximately five percent of the veteran's total body 
surface area.  On the face there is very limited number of 
dark brown macules.  There was no ulceration exfoliation or 
crusting noted anywhere on the body.  The hands appear normal 
on this examination.  No diagnostic or clinical tests were 
performed.  

The veteran was afforded a VA dermatology examination in 
October 2005.  The examiner reviewed the claims file.  The 
veteran reported that her vitiligo showed up in different 
places at different times.  Course of treatment varies 
according to the amount and location of the rash.  She 
reported it sometimes itched but there were no other 
symptoms.  The examiner indicated that the percentage of 
exposed skin area affected was about 15 percent.  She has a 
rash on her face on the lower lip area.  As far as the 
percentage of her entire body affected is about five percent 
but less 10 percent.  The areas affected are on the feet and 
on the elbows, on the face and on the wrist and the hand 
area.  There is no scarring.  As far as disfigurement the 
rash is visible.  As far as she used a cover-up cream on her 
face which hid the rash very well, but when she wiped it off 
it showed off even on gross inspection.  There was no acne.  
The assessment and pertinent part was vitiligo of the skin, 
moderate.

An April 2006 VA dermatology clinic visit noted hypopigmented 
patches on the hands, feet, periorally with some 
hyperpigmented macules of the bilateral elbows.  During a 
September 2006 clinic visit, her hypopigmented macules were 
reported as stabilized since using a particular topical 
ointment.  

Vitiligo

Initially, the Board notes that the schedular criteria by 
which dermatological disorders are rated changed during the 
pendency of his appeal.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) (effective August 30, 2002) codified at 
38 C.F.R. § 4.118 (2004).  The VA General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim for increased rating, the Board should first 
determine whether application of the revised version would 
produce retroactive results.  In particular, a new rule may 
not extinguish any rights or benefits the claimant had prior 
to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, if the revised version of the regulation 
is more favorable, the implementation of that regulation 
under 38 U.S.C.A. § 5110(g), can be no earlier than the 
effective date of that change.  The VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  

According to the old relevant rating criteria, vitiligo was 
evaluated by analogy to eczema and was dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  38 C.F.R. § 4.118, Diagnostic 
Code 7816 (2001).  

The criteria for skin disabilities under Diagnostic Code 
7806, prior to the change in the regulation, provide:

780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002)

780
0
Disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 
(loss of auricle) and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or DC 6063 (anatomical 
loss of one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
38 C.F.R. § 4.118 (2006)


780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2006)

782
3
Vitiligo:
Ratin
g
 
With exposed areas affected
10
 
With no exposed areas affected
0
38 C.F.R. § 4.118, Diagnostic Code 7823 (2006)

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  
The Board acknowledges the veteran's contentions.  
Significantly, however, the medical evidence of record does 
not support any higher evaluation for the veteran's 
service-connected vitiligo under either the old or the 
revised rating criteria.  Relevant medical records reflect 
that the veteran has asserted that her condition has worsened 
over the years; yet multiple examinations reflect that only 5 
percent but less than 10 percent of her body, at most, is 
involved.  There is no clinical showing of ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or a condition that is exceptionally 
repugnant.  Even with consideration of the revised criteria 
for disfigurement of the face head and neck were applicable, 
there has been no report of visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or four 
or five characteristics of disfigurement.  Accordingly, the 
preponderance of the evidence is against any higher rating 
than that currently assigned.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Evaluation of the veteran's condition under other Diagnostic 
Codes such as the old criteria for scars of the head, face 
and neck, would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology (e.g. no scarring reported) or a more debilitating 
condition thereunder.   

Raynaud's Syndrome

A 20 percent evaluation was established for Raynaud's 
syndrome, effective from September 21, 1993, pursuant to an 
unappealed March 1994 rating action.  The present appeal 
stems from a May 1997 rating that continued the assigned 
evaluation.  

The veteran was afforded a VA medical examination in July 
1996.  She reported Raynaud's disease following cold injuries 
of the feet and hands during her military service.  She 
reported not receiving any treatment for Raynaud's disease.  
Neck, groin and pedal pulses were full.  There was no pedal 
edema.  Joints were normal.  The remainder of the general 
physical examination was unremarkable.  

In September 1997 the veteran was afforded a VA peripheral 
vascular examination.  The examiner noted that the veteran 
suffered a frostbite injury to her hands and feet while on 
active duty.  The examiner also noted that despite her 
Raynaud's disease, the veteran went on to complete 10 more 
years of military service and she was the beneficiary of a 
medical profile which allowed her to avoid cold exposure.  
She additionally reported that the tips of her ears, her nose 
tip and the perioral skin was also affected for Raynaud's-
like symptoms.  The veteran avoids having her feet, hands and 
nose tip and the ear tips to becoming cold.  She reported 
classic blanching and pain when those parts of the anatomy 
become cold.  At that examination there were no physical 
findings to report.  There was also no evidence of any 
fingertip ulceration.  

A February 1998 VA peripheral vascular examination noted that 
the skin of the veteran's hands, head and feet was entirely 
normal.  The wrist and ankle pulses were normal.  The skin 
was of normal warmth.  There was no evidence of ulcerations, 
past or present, in fingers and/or toes and there was no 
swelling.  The diagnosis was post cold injury Raynaud's 
syndrome symptoms.  

The June 2000 VA peripheral vascular examination also 
addressed the veteran's Raynaud's syndrome.  The veteran 
reported tingling numbness in both hands and feet, swelling 
of her feet and color changes in response to cold.  The 
examiner's impression was Raynaud's phenomenon of the hands 
and feet.  The current symptoms included color change, pain, 
tingling and numbness of the hands and feet.  However as 
noted above on the extremity examination there was no 
evidence of edema, cyanosis or deformity at that time.  

The veteran was afforded a VA cold injury examination in 
October 2002.  Physical examination demonstrated an alert, 
oriented and fluent person.  Deep tendon reflexes were brisk 
but symmetrical.  She has mildly decreased sensation in a 
stocking distribution.  Ankle reflexes were preserved.  There 
is no onychomycosis or discoloration of the hands and feet at 
this point (except for the vitiligo).  There was no evidence 
of arthritis.  In pertinent part, the diagnosis was Raynaud's 
disease which is well described as being mild to moderate in 
her case.

The October 2002 VA dermatology examination also addressed 
the Raynaud's syndrome.  The veteran reported that her hands 
turn white in cold weather and then begin to ache.  Her hands 
then turned red as they returned to normal.  There was no 
intervening blue color change associated with her hands.  As 
noted above there was no ulceration, exfoliation or crusting 
noted anywhere on her body.  The hands appeared normal on the 
examination.  The diagnostic impression was changes in the 
hands in cold weather which are suggested of but not entirely 
classic for Raynaud's disease.  

The December 2002 neurology examination noted the presence of 
chronic intermittent paresthesia and dysesthesia varied at 
different sites all over the body secondary to previous 
frostbite.  The examiner felt that it was unclear if it was 
related to the veteran's sinus and thrombosis.  MRI in the 
brain was negative for parenchymal disease.

A June 2003 compensation and pension examination provided the 
impression of mild to moderate frostbite neuropathy with 
evidence that suggests mild fatigability with no evidence of 
incoordination.  

In March 2004, she was seen for aches and pains.  Her 
extremities were negative for edema, and, although she 
complained of foot pain, she was evaluated as normal. 

VA outpatient treatment records are to the effect that the 
veteran was seen in the rheumatology clinic and a VA pain 
clinic in an effort to manage her condition.  According to a 
December 2004 clinic report, the veteran was negative for 
symptomatology of scleroderma or rheumatoid arthritis and she 
was instructed to come in when her joints were "swollen".  

The veteran presented with complaints of pain in September 
2005.  She exhibited mild tenderness of hands bilaterally 
without evidence of synovitis.  She also had mild tenderness 
of the ankles, knees and elbows.  The examiner commented that 
there was no evidence of rheumatoid arthritis or scleroderma.

The October 2005 VA examination also addressed the veteran's 
Raynaud's disease or syndrome.  She reported being on pain 
medication which included Etodolac and Gabapentin, which 
medications did help some.  She reported symptoms when she 
was indoors in an air conditioned room and she usually got 
numbness and cold sensitivity and also the Raynaud's 
phenomenon was triggered as a result.  She denied sweating 
excessively from her hands and feet and she did mention that 
someone told her that she had a fungus infection in her 
toenails.  She complained of pain, weakness and fatigability 
in her feet.  She reported that if she stood on her feet more 
than 10 minutes or if she walked too much she'll get pain and 
feel weak and fatigue in her feet.  Soaking her feet in salt 
water helps relax them.  As far as functional limitation on 
walking and standing the examiner noted she was ambulatory 
without any devices.  However, when she walked without her 
shoes she tended to lift her toes off the ground and said 
this was how she walked.  She was able to walk on the tips of 
her toes.  There was no evidence of abnormal weight bearing.  
Pain was with manipulation on the left great toe mainly, she 
did not have any flat feet.  At the time of the examination 
there was no evidence of Raynaud's phenomenon but again she 
reportedly gets the condition when she's cold.  The 
temperature and color of her feet and the hands were within 
normal limits at the time of the examination.  Peripheral 
pulses and neurological examination of the hands and feet, 
sensory and motor examination at the time of the examination 
appeared to be within normal limits.  The assessment was 
Raynaud's phenomenon, moderate.

Evaluation - Raynaud's Syndrome

Prior to January 12, 1998, the criteria for evaluating 
Raynaud's syndrome was as follows:



711
7
Raynaud's disease:
Ratin
g

Severe form with marked circulatory changes such 
as to produce total incapacity or to require 
house or bed confinement......

100

Multiple painful, ulcerated areas.
60

Frequent vasomotor disturbances characterized by 
blanching, rubor and cyanosis.
40

Occasional attacks of blanching or flushing
20
Note: The schedular evaluations in excess of 20 percent under 
Diagnostic Codes 7114, 7115, 7116, and 7117 are for 
application to unilateral involvements.  With bilateral 
involvements, separately meeting the requirements for 
evaluation in excess of 20 percent, 10 percent will be added 
to the evaluation for the more severely affected extremity 
only, except where the disease has resulted in an amputation.  
The resultant amputation rating will be combined with the 
schedular rating for the other extremity, including the 
bilateral factor, if applicable. The 20 percent evaluations 
are for application to unilateral or bilateral involvement of 
both upper and lower extremities.  
38 C.F.R. § 4.104, Diagnostic Code 7117 (prior to January 12, 
1998)

Under the revised version of Diagnostic Code 7117, effective 
January 12, 1998:
7117
Raynaud's syndrome:
Rating

With two or more digital ulcers plus 
autoamputation of one or more digits and history 
of characteristic attacks
100

With two or more digital ulcers and history of 
characteristic attacks
60

Characteristic attacks occurring at least daily
40

Characteristic attacks occurring four to six 
times a week
20

Characteristic attacks occurring one to three 
times a week
10
Note: For purposes of this section, characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets. These evaluations are for the disease 
as a whole, regardless of the number of extremities involved 
or whether the nose and ears are involved.
38 C.F.R. § 4.104, Diagnostic Code 7117 (2006).  

The Board also notes that subsequent to January 12, 1998, 
Diagnostic Code 7122, was expanded to apply not just to 
frozen feet, but to all cold injury residuals.  As noted 
below, the veteran has been awarded separate compensable 
ratings for each hand and foot from January 12, 1998 pursuant 
to that Diagnostic Code.  

The veteran is in receipt of a 20 percent rating for 
Raynaud's syndrome.  In January 1998, the rating criteria for 
this disease was revised.  Pursuant to VAOPGCPREC 7-2003, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.   

Under the old rating criteria, a 40 percent rating could be 
assigned with evidence of frequent vasomotor disturbances 
characterized by blanching, rubor and cyanosis.  A review of 
the record reveal that prior to January 12, 1998, these 
symptoms were not noted during any evaluation, nor did the 
veteran complain that these symptoms occurred on a frequent 
basis.  According to most examinations reports, the veteran 
had full range of motion of all joints with no swelling, 
sweating, or other skin abnormalities.  Therefore, prior to 
January 12, 1998, the criteria for a higher rating were not 
met.  

Beginning January 12, 1998, both the old and new rating 
criteria could be considered in this claim, allowing for a 
higher rating under the code most beneficial to the veteran.  
However, the record does not reflect frequent vasomotor 
disturbances characterized by blanching, rubor and cyanosis 
(old code) or daily attacks of Raynaud's Syndrome or ulcers, 
as would warrant a 40 percent or greater rating based on the 
revised criteria, effective January 12, 1998.  In fact, 
despite having received numerous examinations over the years, 
clinical findings are minimal.  Thus, the preponderance of 
the evidence is against disability rating in excess of 20 
percent is not warranted for Raynaud's Syndrome under the old 
or new rating criteria.

Gastric Ulcer

The veteran was afforded a VA examination in July 1996.  She 
reported having undergone three surgeries for peptic ulcer 
disease, the first being in 1989.  She no longer took 
nonsteroidal anti-inflammatory drugs.  She has reportedly had 
never been evaluated or treated for H-pylori infection.  
Surgical belly scars were noted.  There was no belly hernia.  
Blood examinations were not done.  The diagnosis, in 
pertinent part, was peptic ulcer disease and post 
hysterectomy.  

The veteran was afforded a VA gastrointestinal examination in 
March 1997.  Objectively, the abdomen was soft and tenderness 
was present in the epigastrium without rebound.  There was no 
liver enlargement and no masses were palpated in the abdomen.  
The examiner remarked that laboratory data indicating 
complete blood cell count, hemoglobin 12.1, hematocrit 35.9, 
Panel 7 within normal limits.  Liver function tests were also 
within normal limits.  Upper gastrointestinal X-rays provided 
the impression of no ulcers or masses seen in the stomach.  
Diffuse gastritis was noted along with intermittent 
gastroesophageal reflux with no evidence of reflux 
esophagitis.  Gastric ulcer with bleeding by history was 
reported.  

During the June 2000 VA peripheral vascular examination, the 
veteran reported that she needed to be constantly on Maalox, 
Mylanta, Tagamet and Carafate.  On abdominal examination, the 
examiner reported that the abdomen was soft and nontender, 
with normal active bowel sounds.  The impression in pertinent 
part was gastroesophageal reflux disease and heartburn.  

On a December 2002 VA examination the examiner reported that 
hemoccult tests from October 2002 in primary care was 
negative for any bleeding.  

The October 2005 VA examination also addressed the veteran's 
gastric ulcer.  She complained that the gastric pain 
especially when she eats any spicy food or sour food, which 
she avoids.  She had a history smoking but stopped since age 
29.  On physical examination of the abdomen she had a status 
post appendectomy surgery.  There was no localized tenderness 
or rebound.  There was positive bowel sounds and the chest 
was clear to auscultation.  She was advised to report to the 
clinic if she had upper GI bleeding.  The veteran also 
provided symptoms of reflux when she lies down.  The 
assessment was peptic ulcer disease and gastroesophageal 
reflux disease, moderate. 

VA outpatient treatment records dated during the course of 
the appeal do not show that the veteran experienced recurring 
episodes of severe gastrointestinal symptoms two or three 
times a year averaging 10 days in duration.  Furthermore, 
these records, while reporting occasional gastrointestinal 
exacerbations, do not show that the veteran experienced 
continuous moderate gastrointestinal manifestations. 

Evaluation- Gastric Ulcer

730
4
Ulcer, gastric
730
5
Ulcer, duodenal:
Ratin
g

Severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite 
impairment of health
60

Moderately severe; less than severe but with 
impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four 
or more times a year
40

Moderate; recurring episodes of severe symptoms two 
or three times a year averaging 10 days in 
duration; or with continuous moderate 
manifestations
20

Mild; with recurring symptoms once or twice yearly
10
38 C.F.R. § 4.113, Diagnostic Codes 7304, 7305 (2006).

In order for a rating in excess of 10 percent to be assigned, 
the evidence must demonstrate recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations or more 
severe symptomatology.  Upon a review of the record, the 
evidence does not support a finding that the gastrointestinal 
disorder has increased to such an extent as to justify a 
higher rating.  Accordingly, an increased rating is not 
warranted.  

Conclusion

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that a 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's service-connected 
vitiligo, Raynaud's syndrome or gastric ulcer has resulted in 
marked interference with the veteran's employment or requires 
frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
her vitiligo has resulted in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  


ORDER

Entitlement to increased evaluation for vitiligo is denied. 

Entitlement to increased evaluation for Raynaud's syndrome is 
denied. 

Entitlement to increased evaluation for gastric ulcer is 
denied. 


REMAND

Service connection for residuals of frostbite was established 
as noncompensably disabling, effective from September 21, 
1993, pursuant to an unappealed March 1994 rating.  The 
present appeal derives from an August 1997 claim for 
increased rating.  An October 1997 rating continued the 
noncompensable rating and the present appeal ensued.  The 
Board observes that separate 10 percent evaluations were 
assigned for each hand and foot, effective from January 12, 
1998, pursuant to a June 2000 rating.  Thereafter, by a 
January 2006 rating action the RO awarded the veteran 
separate 30 percent ratings for frostbite of her hands and 
feet, effective from November 4, 2004.  A Supplemental 
Statement of the Case (SSOC) was not issued after the last 
rating decision, however.

Because the veteran perfected an appeal of the noncompensable 
rating assigned for residuals of frostbite of her 
extremities, that appeal is not resolved for the disability 
at issue merely because separate ratings for her extremities 
have been granted by the RO in the course of appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or 
an increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Hence, a SSOC should 
have been issued addressing the frostbite disabilities 
following the evidentiary development subsequent to June 2000 
rating and upon which the January 2006 grant of service-
connected for those disabilities was based.  A SSOC must be 
furnished to the appellant and her representative (if any) 
when additional pertinent evidence is received after a 
supplemental statement of the case is issued, in the absence 
of waiver of this procedural right.  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c) (2006).

Accordingly, the case is REMANDED for the following action:

After undertaking any additional 
development deemed necessary, the RO 
should issue a SSOC reflecting 
consideration of all pertinent evidence 
relating to the veteran's claim for 
increased rating for frostbite residuals 
of the hands and feet that has been 
associated with the claims file since 
issuance of the last SSOC in June 2000 to 
include the applicability, if any, of 
38 C.F.R. § 3.321.   

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


